 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 2:12-cr-00362-TLN-KJN
12                      Plaintiff,
13           v.                                      ORDER
14    ALAN DAVID TIKAL, TAMARA
      TERESA TIKAL, and RAY JAN
15    KORNFELD,
16                      Defendants.
17

18          This matter is before the Court on Defendant Alan David Tikal’s (hereafter, “Defendant”)

19   motions to adjust and reduce his term of incarceration (ECF No. 324; ECF No. 326). For the

20   reasons set forth in this Order, the Court DENIES Defendant’s motions.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Defendant stands convicted of multiple counts of mail fraud affecting a financial

 3   institution in violation of 18 U.S.C. § 1341, as well as one count of money laundering in violation

 4   of 18 U.S.C. § 1957. (See ECF No. 149.) In March 2015, Defendant was sentenced to 288

 5   months in prison on the mail fraud counts and to a concurrent term of 120 months in prison on the

 6   money laundering count. (ECF No. 223 at 2.)

 7          On June 18, 2018, Defendant filed a first motion to reduce his sentence. (ECF No. 324.)

 8   Defendant’s motion requests that the Court retroactively apply a two-point reduction to

 9   Defendant’s advisory sentencing range as set forth by the United States Sentencing Commission

10   Guidelines Manual (hereafter, “Sentencing Guidelines” or “Guidelines”). (ECF No. 324 at 1.)

11   Defendant also requests that following this retroactive reduction to his advisory sentencing range,

12   the Court proportionally reduce the actual sentence it imposed on Defendant. (ECF No. 324 at 1.)

13   Defendant argues that the Court may retroactively recalculate the advisory sentencing range

14   applicable to Defendant pursuant to the authority of Hughes v. United States, 138 S. Ct. 1765

15   (2018), and 18 U.S.C. § 3582(c)(2). (ECF No. 324 at 1.)

16          On March 25, 2019, Defendant filed another motion requesting similar relief. (ECF No.

17   326.) This second motion requests that the Court reduce his sentence “in light of the FIRST

18   STEP ACT whereby 60 year old inmates serve 2/3rds.” (ECF No. 326 at 1.) Defendant requests

19   that the Court take judicial notice of the fact that he will turn sixty years old during his term of

20   incarceration in early 2028. (ECF No. 326 at 1.) Defendant also requests that the Court take
21   judicial notice of the fact that he tried unsuccessfully to obtain this relief through administrative

22   channels. (ECF No. 326 at 1.) Defendant attached copies of correspondence he appears to have

23   engaged in with administrators at the federal facility known as Victorville Medium I Federal

24   Correctional Institution. (ECF No. 326 at 3–4.) This correspondence demonstrates that

25   Defendant’s end goal is to have his projected release date adjusted, presumably because this will

26   result in his being regarded as a lower security risk during his remaining term of incarceration.
27   (See ECF No. 326 at 3 (“Please also remove the public safety factor for sentence length.”).)

28          The government did not file a response to either of Defendant’s motions.

                                                         2
 1          II.     STANDARD OF LAW

 2                  A.      Retroactive Sentencing Guidelines Reduction

 3          “Under the Sentencing Reform Act of 1984, the United States Sentencing Commission

 4   establishes Sentencing Guidelines based on the seriousness of a defendant’s offense and his

 5   criminal history.” Hughes, 138 S. Ct. at 1772. While the Sentencing Guidelines are advisory

 6   only, “a district court still ‘must consult those Guidelines and take them into account when

 7   sentencing.’” Id. (quoting United States v. Booker, 543 U.S. 220, 264 (2005)). The United States

 8   Sentencing Commission (hereafter, “Commission”) must periodically review and revise the

 9   Sentencing Guidelines, and in doing so, must “decide whether amendments to the Guidelines

10   should have retroactive effect.” Id. at 1773. If the Commission determines that an amendment to

11   the Sentencing Guidelines applies retroactively, district courts are authorized “to reduce the

12   sentences of prisoners who were sentenced based on a Guidelines range that would have been

13   lower had the amendment been in place when they were sentenced.” Id. (citing 18 U.S.C. §

14   3582(c)(2)).

15          A district court deciding whether to reduce a defendant’s sentence must first “determine

16   the defendant’s eligibility for a sentence reduction.” United States v. Mercado-Moreno, 869 F.3d

17   942, 948 (9th Cir. 2017) (citing Dillon v. United States, 560 U.S. 817, 827 (2010)). A defendant

18   is only eligible for a reduction if “(1) the defendant’s term of imprisonment was based on a

19   sentencing range that has subsequently been lowered by a retroactive amendment to the

20   Guidelines, and (2) the reduction is consistent with USSG § 1B1.10, the policy statement that
21   implements § 3582(c)(2).” Id. at 949. The policy statement, in turn, provides that a sentence

22   reduction “is not consistent with this policy statement and therefore is not authorized under 18

23   U.S.C. § 3582(c)(2) if . . . none of the amendments listed in subsection (d) is applicable to the

24   defendant.” U.S. Sentencing Guidelines Manual § 1B1.10(a)(2) (U.S. Sentencing Comm’n

25   2018). Subsection (d) of the policy statement contains a list of amendments that are to be applied

26   retroactively. Id. § 1B1.10(d).
27                  B.      Elderly Offender Family Reunification and the First Step Act of 2018

28          Federal law authorizes the Attorney General of the United States to “conduct a pilot

                                                        3
 1   program to determine the effectiveness of removing eligible elderly offenders . . . from Bureau of

 2   Prisons facilities and placing such offenders on home detention until the expiration of the prison

 3   term to which the offender was sentenced.” 34 U.S.C. § 60541(g)(1)(A). “In carrying out a pilot

 4   program as described in subparagraph (A), the Attorney General may release some or all eligible

 5   elderly offenders . . . from Bureau of Prisons facilities to home detention, upon written request

 6   from either the Bureau of Prisons or an eligible elderly offender . . . .” Id. § 60541(g)(1)(B).

 7          The First Step Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5238–41 (2018),

 8   amended the statute authorizing this pilot program to provide that a person qualifies to participate

 9   in the program if, inter alia, the person is a nonviolent offender in the custody of the Bureau of

10   Prisons who is at least sixty years of age, the offender is serving a prison term of less than life,

11   and the offender has served at least two-thirds of their prison term. See 34 U.S.C. § 60541(g)(5).

12   The statute authorizing this pilot program also requires the Bureau of Prisons to consider a

13   number of other factors before determining whether a particular offender qualifies for early

14   release to home detention, including whether the offender has attempted to escape from a Bureau

15   of Prisons institution, whether the offender’s early release to home detention will save the Federal

16   Government money, and whether the offender is at risk of engaging in criminal conduct if

17   released to home detention. Id.

18          III.    ANALYSIS

19                  A.       Retroactive Sentencing Guidelines Reduction

20          Defendant argues that “in light of” the Supreme Court’s decision in Hughes, he is
21   “eligible for relief under [18 U.S.C. §] 3582(c)(2) because [his] sentence of 288 months was

22   based upon the sentencing guidelines with a reduction for releasing liens . . . in which even the

23   government conceded that [his] sentence was severe.” (ECF No. 324 at 1.) This argument does

24   not come remotely close to establishing Defendant’s “eligibility for a sentence reduction.”

25   Mercado-Moreno, 869 F.3d at 948.

26                         i.       Amendment 782 to the Sentencing Guidelines
27          First, despite his citation to Hughes, Defendant makes no showing whatsoever that his

28   “term of imprisonment was based on a sentencing range that has subsequently been lowered by a

                                                         4
 1   retroactive amendment to the Guidelines.” Mercado-Moreno, 869 F.3d at 949. The defendant in

 2   Hughes received a 180-month sentence for conspiracy to distribute methamphetamine less than

 3   two months before the Commission reduced the base offense level applicable to most drug crimes

 4   by adopting Amendment 782 to the Sentencing Guidelines. Hughes, 138 S. Ct. at 1773–74.

 5   Amendment 782 — which was later made retroactive by a subsequent Sentencing Guidelines

 6   amendment — would have lowered the defendant’s applicable sentencing range by three to four

 7   years had it been in effect when he was originally sentenced. Id. at 1774. The Supreme Court’s

 8   relatively limited holding in Hughes was that the defendant could apply for a retroactive sentence

 9   reduction based on Amendment 782, despite the fact that his plea agreement had stipulated to a

10   specific sentence length. Id. at 1778.

11          But unlike Hughes, in the instant case Defendant does not identify an amendment to the

12   Sentencing Guidelines that would have changed the sentencing range found to be applicable to

13   his crime during his original sentencing in 2015. (See ECF No. 260 at 9–12 (finding at

14   Defendant’s sentencing hearing that the advisory Sentencing Guidelines range of imprisonment

15   was 360 months to life).) Certainly, the particular amendment at issue in Hughes — Amendment

16   782 — is inapposite here because it applies solely to narcotics-related offenses. See Hughes, 138

17   S. Ct. at 1774 (“The amendment reduced the base offense level by two levels for most drug

18   offenses.”); U.S. Sentencing Guidelines Manual App. C, Amend. 782 (U.S. Sentencing Comm’n

19   2018) (“This amendment revises the guidelines applicable to drug trafficking offenses . . . .”). It

20   is undisputed that Defendant’s convictions are not in any way related to federal narcotics crimes,
21   which means that Amendment 782 does not apply to Defendant. (See ECF No. 223 at 1.)

22   Accordingly, Hughes simply does not compel or even suggest the conclusion that Defendant’s

23   “term of imprisonment was based on a sentencing range that has subsequently been lowered by a

24   retroactive amendment to the Guidelines.” Mercado-Moreno, 869 F.3d at 949.

25          Furthermore, though Defendant cites to Hughes for the general proposition that “even a

26   sentence below the guideline range” can be eligible for retroactive reduction pursuant to 18
27   U.S.C. § 3582(c)(2), this in no way demonstrates that the actual sentencing range applied at

28   Defendant’s sentencing is eligible for such treatment. (ECF No. 324 at 1.) Nothing in Hughes

                                                       5
 1   changed the requirement that a defendant requesting relief based on a retroactive amendment to

 2   the Sentencing Guidelines must — regardless of whether that defendant received a sentence

 3   within or below the advisory range — show that the sentence “would have been lower had the

 4   amendment been in place when they were sentenced.” Hughes, 138 S. Ct. at 1773 (citing 18

 5   U.S.C. § 3582(c)(2)). Just because Defendant’s 288-month sentence was less than the 360-month

 6   minimum of the applicable Sentencing Guidelines range (see ECF No. 324 at 1 (asserting that

 7   Hughes “held that even a sentence below the guideline range is eligible for relief under

 8   3582(c)(2)”)), does not mean that Hughes compels the Court to apply a retroactive amendment

 9   that is facially inapplicable to the offenses of which Defendant was convicted (see ECF No. 223

10   at 1).

11                         ii.      Other Sentencing Guidelines Amendments

12            To the extent that Defendant’s argument could be liberally interpreted to rely on any of

13   the other amendments listed in section 1B1.10(d) of the Sentencing Guidelines, that argument

14   also fails because Defendant does not and cannot demonstrate that “the guideline range applicable

15   to [his case] has subsequently been lowered as a result of an amendment to the Guidelines

16   Manual listed in subsection (d).” U.S. Sentencing Guidelines Manual § 1B1.10(a)(1) (U.S.

17   Sentencing Comm’n 2018); see also Mercado-Moreno, 869 F.3d at 949 (requiring a defendant

18   requesting retroactive sentencing relief to demonstrate that the “term of imprisonment was based

19   on a sentencing range that has subsequently been lowered by a retroactive amendment to the

20   Guidelines”).
21            Section 1B1.10(d) of the Sentencing Guidelines contains twenty-nine listed amendments.

22   See U.S. Sentencing Guidelines Manual § 1B1.10(d) (U.S. Sentencing Comm’n 2018)

23   (“Amendments covered by this policy statement are listed in Appendix C as follows: 126, 130,

24   156 . . . .”). However, none of these amendments apply retroactively to Defendant’s sentence

25   because all of them were already effective and incorporated into the Sentencing Guidelines that

26   the Court utilized to determine the advisory sentencing range applicable to Defendant in March
27   2015. See, e.g., U.S. Sentencing Guidelines Manual App. C, Amend. 750 (U.S. Sentencing

28   Comm’n 2018) (establishing an effective date of November 1, 2011). This includes even the

                                                        6
 1   most recently enacted amendment listed in section 1B1.10(d) — Amendment 782, which became

 2   effective approximately four months prior to Defendant’s sentencing hearing. U.S. Sentencing

 3   Guidelines Manual Supp. to App. C, Amends. 782 & 788 (U.S. Sentencing Comm’n 2018)

 4   (establishing an effective date of November 1, 2014). Accordingly, since section 1B1.10(d)

 5   contains no amendments which could retroactively apply to Defendant’s conviction following his

 6   sentencing, he is unable to show that his “term of imprisonment was based on a sentencing range

 7   that has subsequently been lowered by a retroactive amendment to the Guidelines.” Mercado-

 8   Moreno, 869 F.3d at 949.

 9           For the foregoing reasons, Defendant’s request for a retroactive two-point reduction in his

10   Sentencing Guidelines calculation (ECF No. 324) is DENIED.

11                   B.      Elderly Offender Family Reunification and the First Step Act of 2018

12           Defendant’s request for a sentence adjustment pursuant to the First Step Act of 2018 must

13   also fail for at least two reasons.

14           First, the plain language of the First Step Act’s elderly offender reunification provision

15   demonstrates that it applies only to offenders who are sixty years of age or older. 34 U.S.C.

16   § 60541(g)(5) (“The term ‘eligible elderly offender’ means an offender in the custody of the

17   Bureau of Prisons . . . who is not less than 60 years of age . . . .”). By his own admission,

18   Defendant does not turn sixty until March 26, 2028. (ECF No. 326 at 1.) He is now “less than 60

19   years of age,” and as such, does not qualify as an “eligible elderly offender” under the terms of

20   the statute which he argues entitles him to relief. 34 U.S.C. § 60541(g)(5).
21           Second, even if Defendant did qualify as an eligible elderly offender subject to 34 U.S.C.

22   § 60541(g), this statute merely grants the Attorney General discretion to release eligible elderly

23   offenders. See id. § 60541(g)(1)(B) (“In carrying out a pilot program as described in

24   subparagraph (A), the Attorney General may release some or all eligible elderly offenders and

25   eligible terminally ill offenders from Bureau of Prisons facilities to home detention . . . .”

26   (emphasis added)). The face of the statute does not require the Attorney General to release
27   offenders like Defendant to home detention, nor does it require the Attorney General to

28   predetermine whether an offender like Defendant will qualify for this pilot program in 2028,

                                                         7
 1   which will be five years after its current legislative authorization expires. See id. § 60541(g)(3)

 2   (limiting legal authority to carry out the early home detention pilot program to “fiscal years 2019

 3   through 2023”).

 4          Furthermore, age is not the only factor the Attorney General must consider in deciding

 5   whether an offender is eligible for the early home detention pilot program. The statute mandates

 6   that the Attorney General and the Bureau of Prisons make a number of additional determinations

 7   regarding an offender’s eligibility for early home detention once that offender reaches sixty years

 8   of age. See id. § 60541(g)(5). Such determinations include: whether the offender has a history of

 9   violence, whether the offender has attempted to escape from a Bureau of Prisons institution,

10   whether the offender presents a “substantial risk of engaging in criminal conduct or of

11   endangering any person or the public if released to home detention,” and so forth. Id. Since

12   neither the Attorney General nor the Court can predict how Defendant’s behavior will affect these

13   determinations between 2019 and 2028 (assuming that legislative authorization for the pilot

14   program continues to exist in 2028), Defendant cannot at this point in time establish a basis for

15   his request for a sentence reduction pursuant to the First Step Act. (See ECF No. 326 at 1

16   (requesting adjustment to sentence in light of the First Step Act).)

17          IV.     CONCLUSION

18          For the reasons set forth above, both Defendant’s motion for a two-point reduction in his

19   Sentencing Guidelines calculation (ECF No. 324), as well as his motion for sentencing relief

20   pursuant to the First Step Act (ECF No. 326), are DENIED.
21          IT IS SO ORDERED.

22   Dated: July 11, 2019

23

24

25                                Troy L. Nunley
                                  United States District Judge
26
27

28

                                                        8
